Order affirmed, with costs to all parties appearing separately and filing separate briefs payable out of the trust, in the following memorandum: The court bases its conclusion that no trust was created in 1931 on the fact that there was then no acceptance of any trust. The court is not required to and does not reach the issue whether there was a failure to establish effectively a trust res by substitute documentation and delivery of the substitute document to a third person.
Concur: Chief Judge Fuld and Judges Burke, Breitel, Jasek, Garrielli, Jokes and Wachtler.